NOTICE OF ALLOWABILITY

Claims 1, 2, 4, 6-8, and 10-20 allowed.  The following is an examiner’s statement of reasons for allowance: 
Claims 2, 5-7, 12, and 15 were previously rejected under 35 U.S.C. 112(b).  The amendments to Claims 1, 2, 6, 7, 12, and 15 and the cancellation of Claims 5 and 7 is sufficient to overcome the previous grounds of rejection under 35 U.S.C. 112(b).
Claims 3 and 9 were previously rejected under 35 U.S.C. 112(d) for failing to further limit independent Claim 1.  This rejection is now moot in view of the cancellation of Claims 3 and 9.
There are no remaining grounds of rejection for any of Claims 1, 2, 4, 6-8 and 10-20.  The claims not previously rejected under 35 U.S.C. 112, including independent Claim 1, were previously identified as allowable over the closest prior art of Huang et al. (J. Am. Chem. Soc., 2018, vol. 140, p. 10402-10406).  See the previous Office action beginning at page 6, paragraph 18 for a statement of reasons for allowance.  
The claims are further distinguished from Huang in view of the Applicant’s Declaration under 37 C.F.R. 1.130.  Huang was published on 19 June 2018, less than one year prior to the effective filing date of 30 November 2018. The Declaration establishes that the Huang reference is a disclosure by an inventor of the application made within the one year grace period.  Therefore, Huang is disqualified as prior art pursuant to 35 U.S.C. 102(b)(1)(A).
A thorough search of the remaining prior art revealed no other reference or combination of references which would fairly teach, suggest, or otherwise motivate one of ordinary skill in the art to arrive at the claimed invention.  Therefore, Claims 1, 2, 4, 6-8, and 10-20 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733.  The examiner can normally be reached on 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S JONES JR/Primary Examiner, Art Unit 1762